On Petition for Rehearing.


Per curiam;


en banc.

In support of the petition for rehearing it is claimed that the second cause of action does not show upon its *391face that it is based upon the written contract. It is also claimed that this canse of action is aided by the answer and reply, and that from these pleadings as a whole, it appears a canse of action was stated on that contract. It is further claimed that the cause was tried without objection, as though proper issues had been made up in an action on the written contract.
The testimony conclusively established that the only contract between the parties was the agreement and bill of sale, and that plaintiffs’ cause of action is limited to a breach of the warranty which it contained. The complaint does not state a case for this breach, and even if, by the answer and reply, it should be conceded that a cause of action was stated for the breach of warranty contained in the written contract, plaintiffs did not make a case entitling them to damages for this breach. There was no testimony introduced to establish damages in conformity with the rule in such cases, and the cause was submitted to the jury upon an erroneous theory, as pointed out in the opinion. In this state of the record this court cannot, from an examination of the testimony, determine what damages the plaintiffs may be entitled to recover. In brief, before that question can be determined, the case must be tried upon a complaint which states a cause of action, by the introduction of testimony which tends to establish the issues of fact which plaintiffs must prove in order to make a case properly pleaded and submitted to a jury under appropriate instructions. Moreover, the case was submitted to the jury on both causes of action, and as the jury returned one general verdict, it is impossible to tell upon which cause of action the verdict was based.

jRehearing denied.

*392Decided March 24, A. D. 1914.
Rehearing granted July 14, 1914.
Judgment affirmed on rehearing April 5, A. D. 1915.